UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-29981 TRISTAR WELLNESS SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Nevada 91-2027724 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10 Saugatuck Ave. Westport CT (Address of principal executive offices) (Zip Code) (203) 226-4449 Registrant’s telephone number, including area code (Former address, if changed since last report) (Former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Applicable only to issuers involved in bankruptcy proceedings during the preceding five years: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of May 17, 2013, there were 44,452,338 shares of common stock, $0.001 par value, issued and outstanding. TRISTAR WELLNESS SOLUTIONS, INC. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ITEM 1 Financial Statements 4 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 25 ITEM 4 Controls and Procedures 25 PART II – OTHER INFORMATION ITEM 1 Legal Proceedings 26 ITEM 1A Risk Factors 26 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 26 ITEM 3 Defaults Upon Senior Securities 28 ITEM 4 Mine Safety Disclosures 28 ITEM 5 Other Information 28 ITEM 6 Exhibits 30 2 PART I – FINANCIAL INFORMATION This Quarterly Report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). These statements are based on management’s beliefs and assumptions, and on information currently available to management. Forward-looking statements include the information concerning our possible or assumed future results of operations set forth under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Forward-looking statements also include statements in which words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “estimate,” “consider,” or similar expressions are used. Forward-looking statements are not guarantees of future performance. They involve risks, uncertainties, and assumptions. Our future results and shareholder values may differ materially from those expressed in these forward-looking statements. Readers are cautioned not to put undue reliance on any forward-looking statements. 3 ITEM 1Financial Statements The unaudited consolidated financial statements of registrant for the three months ended March 31, 2013 and 2012 are below. The consolidated financial statements reflect all adjustments which are, in the opinion of management, necessary to a fair statement of the results for the interim periods presented. All such adjustments are of a normal and recurring nature. 4 TRISTAR WELLNESS SOLUTIONS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS Balance Sheets March 31, December 31, (unaudited) Assets Current assets Cash and cash equivalents $ $ Receivables - Inventory Total current assets Non-current assets Property and equipment Total assets $ $ Liabilities and stockholders' equity Current liabilities Accounts payable and accrued expenses $ $ Accounts payable and accrued expenses due to related parties Convertible notes - related party - Convertible notes Total current liabilities Non-current Liabilities - - Total Liabilities Stockholders' deficit Convertible preferred stock, $0.001 par value; 10,000,000 shares authorized; 4,641,667 and 6,120,000 shares issued and outstanding as of March 31, 2013 and December 31, 2012, respectively Common stock; $0.0001 par value; 50,000,000 shares authorized; 44,445,232 and 41,032 shares issued and outstanding as of March 31, 2013 and December 31, 2012, respectively 4 Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to the financial statements 5 TRISTAR WELLNESS SOLUTIONS, INC. Statements of Operations (unaudited) Three Months Ended March 31, Income Sales Revenue $ $
